Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-31, 33-36, 38, and 40-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-31, 36, 38, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Clernon (US 2017/0187807) in view of Lee (US 2017/0132194).

Regarding claim 21,
a system, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising (¶ 113: The program code, instructions, application, etc., is readable and executable by a processor (e.g., processor 310) of a computational device. A non-transitory storage medium includes one or more of the storage mediums described in relation to memory/storage 315):
generating a graphical user interface for display on a computing device, wherein the graphical user interface comprises a service map indicative of a workflow for a service and one or more network devices associated with the workflow (¶ [0066]: mapper 244 includes logic that displays a map of a location at which IoT devices 130 are to be installed and are installed; ¶ [0067]: subsequent to the installation of IoT device 130, user 155 may enter an input indicating that IoT device 130 has been successfully installed at a given area within the map);
receiving data from a newly detected network device (¶ [0055]: IoT application store 210 may identify the appropriate workflows and/or sub-components of installer 152 (e.g., an information manager, an updater, a calibrator, etc., as described further below) that can be used to successfully install IoT devices 130); 
determining that the data from the newly detected network device is used to perform an activity of the one or more activities of the workflow (¶ [0056]: Depending on the type of IoT device 130, IoT device 130 may include one or multiple sensors that need to be calibrated. IoT calibrator 212 may receive test IoT data from IoT device 130 during a calibration process performed between user 155 via end device 150 and IoT device 130);
in response to determining that the data from the newly detected network device is used to perform the activity of the one or more activities the workflow (¶ [0055]: IoT application store 210 may identify the appropriate workflows and/or sub-components of installer 152 (e.g., an : 
automatically triggering the activity (¶ [0056]: IoT calibrator 212 may receive test IoT data from IoT device 130 during a calibration; ¶ [0070]: IoT calibrator 246 includes logic of a workflow that guides user 155 to calibrate one or multiple sensors included in IoT device 130); and 
updating the graphical user interface (¶ [0100]: Mapper 244 updates the location points as IoT devices 130 are successfully installed. For example, mapper 244 may update a location to indicate that IoT device 130 is successfully installed in response to IoT network connector 248 indicating the workflow for configuring IoT device 130 to transmit IoT data has been completed), wherein the updated graphical user interface comprises a representation of the newly detected network device and an indication of an association between the activity and the newly detected network device (¶ [0069]: Depending on the capabilities of end device 150 and the infrastructure at a given location, mapper 244 includes logic that provides indoor/outdoor positioning, indoor/outdoor navigation and routing, and position calibration ... mapper 244 may indicate the position of user 155 on the map and the positions of IoT device 130. Mapper 244 may present the map, which includes graphical elements (e.g., icons, etc.) to assist user 155 in locating the positions of IoT device 130, identifying which IoT devices 130 have been installed, identifying which IoT devices 130 have not been installed, providing a route from IoT device 130 that has just been installed to another IoT device 130 that has yet to be completely installed, etc.).
Clernon discloses all the subject matter of the claimed invention with the exception of generating a graphical user interface for display on a computing device, wherein the graphical user interface comprises a service map indicative of a workflow for a service, respective indications of one or more activities of the workflow, and respective indications of one or more network devices configured to perform the one or more activities of the workflow. Lee from the same or similar fields of endeavor discloses generating a graphical user interface for display on a computing device, wherein the graphical user interface comprises a service map indicative of a workflow for a service, respective indications of one or more activities of the workflow, and respective indications of one or more network devices configured to perform the one or more activities of the workflow (Fig. 11, ¶ 61: Terms such as "information", "data", "definition", and other similar terms, which are used throughout the description of the exemplary embodiments, broadly refer to many different types of information, data, and definitions, and are not limited to any particular context. For example, the terms "information" or "data" may refer to information or data which is related to ... ink levels, ... location information; ¶ 66: FIG. 21 is a spreadsheet that is exemplarily referred to as "Alarm Check" mode and includes status information 2102 indicating the status of various types of devices (e.g., ink levels, battery status, and cooling fan hours). The screen generated in FIG. 22 is a spreadsheet exemplarily referred to as "Send Alarm" mode and includes warning information 2202 indicating the status of warning levels for the various types of devices; ¶ 70: It is understood that exemplary embodiments are not limited to using a flowchart, and may instead use a setting table, or some other mechanism to describe relationships between operations and information (e.g., lists, grids, etc.); ¶ 71: an Alarm Check including information of the actual device (e.g., columns A15-E23 in FIG. 21) is output; Fig. 26, ¶ 14: a user edits a flowchart 2600 (see FIG. 26). For example, when the external devices 180 are printers, the user sets a parameter that, if an ink level of any of the printers drops below 10%, a warning should be issued for the respective printer. To set the parameter, the user specifies the parameter in the flowchart, and further specifies the cells of the spreadsheet corresponding to the ink level status of the printers (e.g., cells G2-G9, see FIG. 21). The editor of flowchart 742 then generates a configuration of process sequence 756 based on the edited flowchart and transmits the configuration of process sequence 756 to the editor of spreadsheet 744, which in turn initiates the script generation process (as previously described) based on 

Regarding claim 22, Clernon discloses
wherein the newly detected network device is an Internet of Things (IoT) device (¶ [0055]: IoT application store 210 may identify the appropriate workflows and/or sub-components of installer 152 (e.g., an information manager, an updater, a calibrator, etc., as described further below) that can be used to successfully install IoT devices 130).

Regarding claim 23, Clernon discloses
wherein the operations comprise identifying one or more sensor attributes of the newly detected network device that are associated with one or more key performance indicators associated with the activity (¶ [0056]: the calibration process, user 155 may verify that the test IoT data is received at IoT management platform 117 and that the test IoT data is correct ... When the test IoT data accurately reflects the test weight(s), user 155 may either continue on .

Regarding claim 24, Clernon discloses
wherein the updated graphical user interface (¶ [0100]: Mapper 244 updates the location points as IoT devices 130 are successfully installed. For example, mapper 244 may update a location to indicate that IoT device 130 is successfully installed in response to IoT network connector 248 indicating the workflow for configuring IoT device 130 to transmit IoT data has been completed) comprises a representation of the one or more key performance indicators associated with the activity (¶ [0056]: the calibration process, user 155 may verify that the test IoT data is received at IoT management platform 117 and that the test IoT data is correct ... When the test IoT data accurately reflects the test weight(s), user 155 may either continue on with the calibration process (e.g., if additional weights need to be tested) or deem that the IoT device 130 is calibrated. When the test IoT data does not accurately reflect the test weight(s), user 155 may perform various tasks, such as open a trouble ticket, troubleshoot, etc.).

Regarding claim 28, Clernon discloses
a method, comprising: receiving, via one or more processors, data from a network device (¶ [0055]: IoT application store 210 may identify the appropriate workflows and/or sub-components of installer 152 (e.g., an information manager, an updater, a calibrator, etc., as described further below) that can be used to successfully install IoT devices 130); 
identifying, via the one or more processors, a service map of a plurality of service maps (¶ [0069]: Depending on the capabilities of end device 150 and the infrastructure at a given , wherein the service map is indicative of a workflow for a service, wherein the data from the network device is used to perform an activity of the one or more activities of the workflow (¶ [0056]: IoT calibrator 212 may receive test IoT data from IoT device 130 during a calibration; ¶ [0070]: IoT calibrator 246 includes logic of a workflow that guides user 155 to calibrate one or multiple sensors included in IoT device 130);
automatically triggering, via the one or more processors, the activity (¶ [0056]: IoT calibrator 212 may receive test IoT data from IoT device 130 during a calibration; ¶ [0070]: IoT calibrator 246 includes logic of a workflow that guides user 155 to calibrate one or multiple sensors included in IoT device 130); and
updating, via the one or more processors, the service map (¶ [0100]: Mapper 244 updates the location points as IoT devices 130 are successfully installed. For example, mapper 244 may update a location to indicate that IoT device 130 is successfully installed in response to IoT network connector 248 indicating the workflow for configuring IoT device 130 to transmit IoT data has been completed) to include a representation of the network device and an indication of an association between the activity and the network device (¶ [0069]: Depending on the capabilities of end device 150 and the infrastructure at a given location, mapper 244 includes logic that provides indoor/outdoor positioning, indoor/outdoor navigation and routing, and 
Clernon discloses all the subject matter of the claimed invention with the exception of identifying, via the one or more processors, a service map of a plurality of service maps, wherein the service map is indicative of a workflow for a service, wherein the service map comprises respective indications of one or more activities of the workflow and respective indications of one or more additional network devices configured to perform the one or more activities of the workflow. Lee from the same or similar fields of endeavor discloses identifying, via the one or more processors, a service map of a plurality of service maps, wherein the service map is indicative of a workflow for a service, wherein the service map comprises respective indications of one or more activities of the workflow and respective indications of one or more additional network devices configured to perform the one or more activities of the workflow (Fig. 11, ¶ 61: Terms such as "information", "data", "definition", and other similar terms, which are used throughout the description of the exemplary embodiments, broadly refer to many different types of information, data, and definitions, and are not limited to any particular context. For example, the terms "information" or "data" may refer to information or data which is related to ... ink levels, ... location information; ¶ 66: FIG. 21 is a spreadsheet that is exemplarily referred to as "Alarm Check" mode and includes status information 2102 indicating the status of various types of devices (e.g., ink levels, battery status, and cooling fan hours). The screen generated in FIG. 22 is a spreadsheet exemplarily referred to as "Send Alarm" mode and includes warning information 2202 indicating the status of warning levels for the various types of 

Regarding claim 29,
comprising generating, via the one or more processors, a graphical user interface for display on a computing device, wherein the graphical user interface comprises the updated service map (¶ [0066]: mapper 244 includes logic that displays a map of a location at which IoT devices 130 are to be installed and are installed; ¶ [0067]: subsequent to the installation of IoT device 130, user 155 may enter an input indicating that IoT device 130 has been successfully installed at a given area within the map).

Regarding claim 30, Clernon discloses
comprising identifying, via the one or more processors, one or more sensor attributes of the network device that are associated with one or more key performance indicators associated with the activity (¶ [0056]: the calibration process, user 155 may verify that the test IoT data is received at IoT management platform 117 and that the test IoT data is correct ... When the test IoT data accurately reflects the test weight(s), user 155 may either continue on with the calibration process (e.g., if additional weights need to be tested) or deem that the IoT device 130 is calibrated. When the test IoT data does not accurately reflect the test weight(s), user 155 may perform various tasks, such as open a trouble ticket, troubleshoot, etc.).

Regarding claim 31, Clernon discloses
comprising generating, via the one or more processors, a graphical user interface for display on a computing device, wherein the graphical user interface comprises the updated service map (¶ [0100]: Mapper 244 updates the location points as IoT devices 130 are successfully installed. For example, mapper 244 may update a location to indicate that IoT device 130 is successfully installed in response to IoT network connector 248 indicating the workflow for configuring IoT device 130 to transmit IoT data has been completed) and a representation of the one or more key performance indicators (¶ [0056]: the calibration process, user 155 may verify that the test IoT data is received at IoT management platform 117 and that the test IoT data is correct ... When the test IoT data accurately reflects the test weight(s), user 155 may either continue on with the calibration process (e.g., if additional weights need to be tested) or deem that the IoT device 130 is calibrated. When the test IoT data does not accurately reflect the test weight(s), user 155 may perform various tasks, such as open a trouble ticket, troubleshoot, etc.).

Regarding claim 36, Clernon discloses
a non-transitory, computer-readable medium, comprising instructions that when executed by one or more processors, cause the one or more processors to perform operations comprising (¶ 113: The program code, instructions, application, etc., is readable and executable by a processor (e.g., processor 310) of a computational device. A non-transitory storage medium includes one or more of the storage mediums described in relation to memory/storage 315):
generating a graphical user interface for display on a computing device, wherein the graphical user interface comprises a service map indicative of a workflow for a service and one or more network devices associated with the workflow (¶ [0066]: mapper 244 includes logic that displays a map of a location at which IoT devices 130 are to be installed and are installed; ¶ [0067]: subsequent to the installation of IoT device 130, user 155 may enter an input indicating that IoT device 130 has been successfully installed at a given area within the map);
receiving data from an additional network device (¶ [0055]: IoT application store 210 may identify the appropriate workflows and/or sub-components of installer 152 (e.g., an information manager, an updater, a calibrator, etc., as described further below) that can be used to successfully install IoT devices 130); 
determining that the data from the additional network device is used to perform an activity of the one or more activities of the workflow (¶ [0056]: Depending on the type of IoT device 130, IoT device 130 may include one or multiple sensors that need to be calibrated. IoT calibrator 212 may receive test IoT data from IoT device 130 during a calibration process performed between user 155 via end device 150 and IoT device 130);
in response to determining that the data from the additional network device is used to perform the activity (¶ [0055]: IoT application store 210 may identify the appropriate workflows and/or sub-components of installer 152 (e.g., an information manager, an updater, a calibrator, etc., as described further below) that can be used to successfully install IoT devices 130), updating the graphical user interface (¶ [0100]: Mapper 244 updates the location points as IoT devices 130 are successfully installed. For example, mapper 244 may update a location to indicate that IoT device 130 is successfully installed in response to IoT network connector 248 indicating the workflow for configuring IoT device 130 to transmit IoT data has been completed), wherein the updated graphical user interface comprises a representation of the additional network device and an indication of an association between the activity and the additional network device (¶ [0069]: Depending on the capabilities of end device 150 and the infrastructure at a given location, mapper 244 includes logic that provides indoor/outdoor positioning, indoor/outdoor navigation and routing, and position calibration ... mapper 244 may indicate the position of user 155 on the map and the positions of IoT device 130. Mapper 244 may present the map, which includes graphical elements (e.g., icons, etc.) to assist user 155 in locating the positions of IoT device 130, identifying which IoT devices 130 have been installed, identifying which IoT devices 130 have not been installed, providing a route from IoT device 130 that has just been installed to another IoT device 130 that has yet to be completely installed, etc.).
generating a graphical user interface for display on a computing device, wherein the graphical user interface comprises a service map indicative of a workflow for a service, respective indications of one or more activities of the workflow, and respective indications of one or more network devices configured to perform the one or more activities of the workflow. Lee from the same or similar fields of endeavor discloses generating a graphical user interface for display on a computing device, wherein the graphical user interface comprises a service map indicative of a workflow for a service, respective indications of one or more activities of the workflow, and respective indications of one or more network devices configured to perform the one or more activities of the workflow (Fig. 11, ¶ 61: Terms such as "information", "data", "definition", and other similar terms, which are used throughout the description of the exemplary embodiments, broadly refer to many different types of information, data, and definitions, and are not limited to any particular context. For example, the terms "information" or "data" may refer to information or data which is related to ... ink levels, ... location information; ¶ 66: FIG. 21 is a spreadsheet that is exemplarily referred to as "Alarm Check" mode and includes status information 2102 indicating the status of various types of devices (e.g., ink levels, battery status, and cooling fan hours). The screen generated in FIG. 22 is a spreadsheet exemplarily referred to as "Send Alarm" mode and includes warning information 2202 indicating the status of warning levels for the various types of devices; ¶ 70: It is understood that exemplary embodiments are not limited to using a flowchart, and may instead use a setting table, or some other mechanism to describe relationships between operations and information (e.g., lists, grids, etc.); ¶ 71: an Alarm Check including information of the actual device (e.g., columns A15-E23 in FIG. 21) is output; Fig. 26, ¶ 14: a user edits a flowchart 2600 (see FIG. 26). For example, when the external devices 180 are printers, the user sets a parameter that, if an ink level of any of the printers drops below 10%, a warning should be issued for the respective printer. To set the parameter, the user specifies the parameter in the flowchart, and further specifies 

Regarding claim 38, Clernon discloses
wherein the operations comprise automatically triggering the activity (¶ [0056]: IoT calibrator 212 may receive test IoT data from IoT device 130 during a calibration; ¶ [0070]: IoT calibrator 246 includes logic of a workflow that guides user 155 to calibrate one or multiple sensors included in IoT device 130) in response to determining that the data from the additional network device is used to perform the activity (¶ [0055]: IoT application store 210 may identify the appropriate workflows and/or sub-components of installer 152 (e.g., an information 


Regarding claim 41, Clernon discloses all the subject matter of the claimed invention with the exception of wherein the activity of the one or more activities comprises automatically adjusting a configuration of the one or more network devices, or the newly detected network device, or both. Lee from the same or similar fields of endeavor discloses wherein the activity of the one or more activities comprises automatically adjusting a configuration of the one or more network devices, or the newly detected network device, or both (Fig. 11, ¶ 61: Terms such as "information", "data", "definition", and other similar terms, which are used throughout the description of the exemplary embodiments, broadly refer to many different types of information, data, and definitions, and are not limited to any particular context. For example, the terms "information" or "data" may refer to information or data which is related to ... ink levels, ... location information; ¶ 66: FIG. 21 is a spreadsheet that is exemplarily referred to as "Alarm Check" mode and includes status information 2102 indicating the status of various types of devices (e.g., ink levels, battery status, and cooling fan hours). The screen generated in FIG. 22 is a spreadsheet exemplarily referred to as "Send Alarm" mode and includes warning information 2202 indicating the status of warning levels for the various types of devices; ¶ 70: It is understood that exemplary embodiments are not limited to using a flowchart, and may instead use a setting table, or some other mechanism to describe relationships between operations and information (e.g., lists, grids, etc.); ¶ 71: an Alarm Check including information of the actual device (e.g., columns A15-E23 in FIG. 21) is output; Fig. 26, ¶ 14: a user edits a flowchart 2600 (see FIG. 26). For example, when the external devices 180 are printers, the user sets a parameter that, if an ink level of any of the printers drops below 10%, a warning should be issued for the respective printer. To set the parameter, the user specifies the 

Regarding claim 42, Clernon discloses all the subject matter of the claimed invention with the exception of wherein the activity of the one or more activities comprises automatically resolving a deficiency of the one or more network devices, or the newly detected network device, or both. Lee from the same or similar fields of endeavor discloses wherein the activity of the one or more activities comprises automatically resolving a deficiency of the one or more network devices, or the newly detected network device, or both (Fig. 11, ¶ 61: Terms such as "information", "data", "definition", and other similar terms, which are used throughout the description of the exemplary embodiments, broadly refer to many different types of information, data, and definitions, and are not limited to any particular context. For example, the terms "information" or "data" may refer to information or data which is related to ... ink levels, ... location information; ¶ 66: FIG. 21 is a spreadsheet that is exemplarily referred to as "Alarm Check" mode and includes status information 2102 indicating the status of various types of devices (e.g., ink levels, battery status, and cooling fan hours). The screen generated in FIG. 22 is a spreadsheet exemplarily referred to as "Send Alarm" mode and includes warning information 2202 indicating the status of warning levels for the various types of devices; ¶ 70: It is understood that exemplary embodiments are not limited to using a flowchart, and may instead use a setting table, or some other mechanism to describe relationships between operations and information (e.g., lists, grids, etc.); ¶ 71: an Alarm Check including information of the actual device (e.g., columns A15-E23 in FIG. 21) is output; Fig. 26, ¶ 14: a user edits a flowchart 2600 (see FIG. 26). For example, when the external devices 180 are printers, the user sets a parameter that, if an ink level of any of the printers drops below 10%, a warning should be issued for the respective printer. To set the parameter, the user specifies the parameter in the flowchart, and further specifies the cells of the spreadsheet corresponding to the ink level status of the printers (e.g., cells G2-G9, see FIG. 21). The editor of flowchart 742 then generates a configuration of process sequence 756 based on the edited flowchart and transmits the configuration of process sequence 756 to the editor of spreadsheet 744, which in turn initiates the script generation process (as previously described) based on the configuration of process sequence 756; ¶ 90: if a new machine is added to factory operations (e.g., a printer, a CPU, a mail server), the new machine can be added to the data model based on a simple operation by a user ... a user can add a new printer by copying and editing a currently existing printer data model). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made 

Regarding claim 43, Clernon discloses all the subject matter of the claimed invention with the exception of wherein the activity of the one or more activities comprises automatically executing a transaction based on the data received from the newly detected network device. Lee from the same or similar fields of endeavor discloses wherein the activity of the one or more activities comprises automatically executing a transaction based on the data received from the newly detected network device (Fig. 11, ¶ 61: Terms such as "information", "data", "definition", and other similar terms, which are used throughout the description of the exemplary embodiments, broadly refer to many different types of information, data, and definitions, and are not limited to any particular context. For example, the terms "information" or "data" may refer to information or data which is related to ... ink levels, ... location information; ¶ 66: FIG. 21 is a spreadsheet that is exemplarily referred to as "Alarm Check" mode and includes status information 2102 indicating the status of various types of devices (e.g., ink levels, battery status, and cooling fan hours). The screen generated in FIG. 22 is a spreadsheet exemplarily referred to as "Send Alarm" mode and includes warning information 2202 indicating the status of warning levels for the various types of devices; ¶ 70: It is understood that exemplary .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 33-35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Clernon (US 2017/0187807) in view of Lee (US 2017/0132194) as applied to claims 21, 28, and 36, and further in view of Innes et al. (US 2018/0060153).

Regarding claim 25, Clernon discloses
wherein the operations comprise determining that the data received from the newly detected network device is indicative ... (¶ [0056]: the calibration process, user 155 may verify that the test IoT data is received at IoT management platform 117 and that the test IoT data is correct ... When the test IoT data accurately reflects the test weight(s), user 155 may either continue on with the calibration process (e.g., if additional weights need to be tested) or deem that the IoT device 130 is calibrated. When the test IoT data does not accurately reflect the test weight(s), user 155 may perform various tasks, such as open a trouble ticket, troubleshoot, etc.).
wherein the operations comprise determining that the data received from the newly detected network device is indicative of a security threat. Innes from the same or similar fields of endeavor discloses wherein the operations comprise determining that the data received from the newly detected network device is indicative of a security threat (¶ 51: The forensic database 226 can store any data associated with forensic analysis performed by the forensic analytics module 216. Forensic analysis can include a process of determining what happened to the IoT sensor device 104 after the fact, including, for example, deducing causal factors from the data collected. A goal is to determine a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack; ¶ 76: From operation 502, the method 500 proceeds to operation 504, where the IoT sensor device monitoring module 214 determines whether the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction. If not, the method 500 returns to operation 502, wherein the IoT sensor device monitoring module 214 continues to monitor the health status of the IoT sensor device 104. If, however, the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction, the method 500 proceeds to operation 506, where the IoT sensor device monitoring module 214 generates the alert 234 directed to the forensic analytics module 216; ¶ 104: the display 802 can be configured to display network connection information, various graphical user interface (" GUI") elements, text, images, video, virtual keypads and/or keyboards, messaging data, notification messages, metadata, Internet content, device status, time, date, calendar data, device preferences, map and location data, combinations thereof, and/or the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Clernon in view of Lee by monitoring health status of IOT sensor devices, sending alert upon determining a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack, providing recommendation(s) to an automated 

Regarding claim 26, Clernon in view of Lee discloses all the subject matter of the claimed invention with the exception of wherein the operations comprise determining a criticality associated with the security threat, and wherein the updated graphical user interface comprises an indication of the criticality associated with the security threat. Innes from the same or similar fields of endeavor discloses wherein the operations comprise determining a criticality associated with the security threat, and wherein the updated graphical user interface comprises an indication of the criticality associated with the security threat (¶ 51: The forensic database 226 can store any data associated with forensic analysis performed by the forensic analytics module 216. Forensic analysis can include a process of determining what happened to the IoT sensor device 104 after the fact, including, for example, deducing causal factors from the data collected. A goal is to determine a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack; ¶ 76: From operation 502, the method 500 proceeds to operation 504, where the IoT sensor device monitoring module 214 determines whether the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction. If not, the method 500 returns to operation 502, wherein the IoT sensor device monitoring module 214 continues to monitor the health status of the IoT sensor device 104. If, however, the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction, the method 500 proceeds to operation 506, where the IoT sensor device monitoring module 214 generates the alert 234 directed to the forensic analytics module 216; ¶ 104: the display 802 can be configured to display network connection information, various graphical user interface (" GUI") elements, text, images, video, virtual keypads and/or keyboards, messaging data, notification messages, metadata, Internet content, 

Regarding claim 27, Clernon in view of Lee discloses all the subject matter of the claimed invention with the exception of wherein the operations comprise implementing a security measure against the newly detected network device based on a type of the security threat. Innes from the same or similar fields of endeavor discloses wherein the operations comprise implementing a security measure against the newly detected network device based on a type of the security threat (¶ 51: The forensic database 226 can store any data associated with forensic analysis performed by the forensic analytics module 216. Forensic analysis can include a process of determining what happened to the IoT sensor device 104 after the fact, including, for example, deducing causal factors from the data collected. A goal is to determine a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack; ¶ 76: From operation 502, the method 500 proceeds to operation 504, where the IoT sensor device monitoring module 214 determines whether the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction. If not, the method 500 returns to 

Regarding claim 33, Clernon discloses
comprising determining, via the one or more processors, that the data received from the network device is indicative ... (¶ [0056]: the calibration process, user 155 may verify that the test IoT data is received at IoT management platform 117 and that the test IoT data is correct ... When the test IoT data accurately reflects the test weight(s), user 155 may either continue on with the calibration process (e.g., if additional weights need to be tested) or deem that the IoT .
Clernon in view of Lee discloses all the subject matter of the claimed invention with the exception of determining, via the one or more processors, that the data received from the network device is indicative of a security threat. Innes from the same or similar fields of endeavor discloses determining, via the one or more processors, that the data received from the network device is indicative of a security threat (¶ 51: The forensic database 226 can store any data associated with forensic analysis performed by the forensic analytics module 216. Forensic analysis can include a process of determining what happened to the IoT sensor device 104 after the fact, including, for example, deducing causal factors from the data collected. A goal is to determine a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack; ¶ 76: From operation 502, the method 500 proceeds to operation 504, where the IoT sensor device monitoring module 214 determines whether the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction. If not, the method 500 returns to operation 502, wherein the IoT sensor device monitoring module 214 continues to monitor the health status of the IoT sensor device 104. If, however, the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction, the method 500 proceeds to operation 506, where the IoT sensor device monitoring module 214 generates the alert 234 directed to the forensic analytics module 216; ¶ 104: the display 802 can be configured to display network connection information, various graphical user interface (" GUI") elements, text, images, video, virtual keypads and/or keyboards, messaging data, notification messages, metadata, Internet content, device status, time, date, calendar data, device preferences, map and location data, combinations thereof, and/or the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Clernon in view of Lee by monitoring health status of IOT sensor devices, sending alert upon determining a 

Regarding claim 34, Clernon in view of Lee discloses all the subject matter of the claimed invention with the exception of comprising determining, via the one or more processors, a criticality associated with the security threat. Innes from the same or similar fields of endeavor discloses comprising determining, via the one or more processors, a criticality associated with the security threat (¶ 51: The forensic database 226 can store any data associated with forensic analysis performed by the forensic analytics module 216. Forensic analysis can include a process of determining what happened to the IoT sensor device 104 after the fact, including, for example, deducing causal factors from the data collected. A goal is to determine a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack; ¶ 76: From operation 502, the method 500 proceeds to operation 504, where the IoT sensor device monitoring module 214 determines whether the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction. If not, the method 500 returns to operation 502, wherein the IoT sensor device monitoring module 214 continues to monitor the health status of the IoT sensor device 104. If, however, the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction, the method 500 proceeds to operation 506, where the IoT sensor device monitoring module 214 generates the alert 234 directed to the forensic analytics module 216; ¶ 104: the display 802 can be configured to display network connection information, various graphical user interface (" GUI") elements, text, images, video, virtual keypads and/or keyboards, messaging data, notification messages, metadata, Internet content, device status, time, date, calendar data, device preferences, map and location data, combinations 

Regarding claim 35, Clernon in view of Lee discloses all the subject matter of the claimed invention with the exception of comprising implementing, via the one or more processors, a security measure against the network device based on a type of the security threat. Innes from the same or similar fields of endeavor discloses comprising implementing, via the one or more processors, a security measure against the network device based on a type of the security threat (¶ 51: The forensic database 226 can store any data associated with forensic analysis performed by the forensic analytics module 216. Forensic analysis can include a process of determining what happened to the IoT sensor device 104 after the fact, including, for example, deducing causal factors from the data collected. A goal is to determine a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack; ¶ 76: From operation 502, the method 500 proceeds to operation 504, where the IoT sensor device monitoring module 214 determines whether the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction. If not, the method 500 returns to operation 502, wherein the IoT sensor device monitoring module 214 continues to monitor the health status of the IoT sensor device 104. If, however, the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction, the method 500 proceeds to operation 506, where the IoT sensor device monitoring module 214 generates the alert 234 directed to the forensic analytics module 

Regarding claim 39, Clernon discloses
wherein the operations comprise determining that the data received from the network device is indicative ... (¶ [0056]: the calibration process, user 155 may verify that the test IoT data is received at IoT management platform 117 and that the test IoT data is correct ... When the test IoT data accurately reflects the test weight(s), user 155 may either continue on with the calibration process (e.g., if additional weights need to be tested) or deem that the IoT device 130 is calibrated. When the test IoT data does not accurately reflect the test weight(s), user 155 may perform various tasks, such as open a trouble ticket, troubleshoot, etc.).
Clernon in view of Lee discloses all the subject matter of the claimed invention with the exception of wherein the operations comprise determining that the data received from the network device is indicative of a security threat. Innes from the same or similar fields of endeavor discloses wherein the operations comprise determining that the data received from the network device is indicative of a security threat (¶ 51: The forensic database 226 can store any data associated with forensic analysis performed by the forensic analytics module 216. Forensic analysis can include a process of determining what happened to the IoT sensor device 104 after the fact, including, for example, deducing causal factors from the data collected. A goal is to determine a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack; ¶ 76: From operation 502, the method 500 proceeds to operation 504, where the IoT sensor device monitoring module 214 determines whether the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction. If not, the method 500 returns to operation 502, wherein the IoT sensor device monitoring module 214 continues to monitor the health status of the IoT sensor device 104. If, however, the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction, the method 500 proceeds to operation 506, where the IoT sensor device monitoring module 214 generates the alert 234 directed to the forensic analytics module 216; ¶ 104: the display 802 can be configured to display network connection information, various graphical user interface (" GUI") elements, text, images, video, virtual keypads and/or keyboards, messaging data, notification messages, metadata, Internet content, device status, time, date, calendar data, device preferences, map and location data, combinations thereof, and/or the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Clernon in view of Lee by monitoring health status of IOT sensor devices, sending alert upon determining a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack, providing recommendation(s) to an automated software-based security system, to a software security team, to a private investigator, to law enforcement via GUI of Innes. The motivation would have been to eliminate insecure data exchanges among other security vulnerabilities (Innes ¶ 4).

Regarding claim 40, Clernon in view of Lee discloses all the subject matter of the claimed invention with the exception of wherein the operations comprise implementing a security measure against the newly detected network device based on a type of the security threat. Innes from the same or similar fields of endeavor discloses wherein the operations comprise implementing a security measure against the newly detected network device based on a type of the security threat (¶ 51: The forensic database 226 can store any data associated with forensic analysis performed by the forensic analytics module 216. Forensic analysis can include a process of determining what happened to the IoT sensor device 104 after the fact, including, for example, deducing causal factors from the data collected. A goal is to determine a category for the sensor malfunction--either natural causes, malicious physical tampering, or cyber-attack; ¶ 76: From operation 502, the method 500 proceeds to operation 504, where the IoT sensor device monitoring module 214 determines whether the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction. If not, the method 500 returns to operation 502, wherein the IoT sensor device monitoring module 214 continues to monitor the health status of the IoT sensor device 104. If, however, the health status indicates that the IoT sensor device 104 has experienced a sensor malfunction, the method 500 proceeds to operation 506, where the IoT sensor device monitoring module 214 generates the alert 234 directed to the forensic analytics module 216; ¶ 104: the display 802 can be configured to display network connection information, various graphical user interface (" GUI") elements, text, images, video, virtual keypads and/or keyboards, messaging data, notification messages, metadata, Internet content, device status, time, date, calendar data, device preferences, map and location data, combinations thereof, and/or the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Clernon in view of Lee by monitoring health status of IOT sensor devices, sending alert upon determining a category for the sensor malfunction--.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466